Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION           
            This action is response to the communication filed on April 07, 2020. Claims 25-45 are pending. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 25, 32, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Grack et al. (Patent No. : US 7958094 B2) in the view of Pinkney et al. (Pub. No. : US 20110106802 A1), and Vinson et al. (Patent No. : US 6453334 B1)

As to claim 25 Grack teaches a computer-implemented method, comprising operations for: 
column 1 lines 33-40, Column 3 lines 25-35, column 4 lines 21-38: In a conventional content management system, thousands of different documents may be stored, and the documents may be related, for example an email and its attachments may be stored as separate documents, as may a master document and its embedded sub-documents, or an original document and its versions); 
receiving a request to update an existing content object file of the plurality of content object files in the aggregated file with an updated content object file (Column 4 lines 10-20: In operation, one or more users is able to interface with the content management system through end-user client 5, which communicates with the content manager process 10, in order to make a request, for example to create, read, update, or delete a record stored in the content management system. For example, a user may request to save, either automatically or manually, a document 50 such as an email document to the content management system. This request is received by content manager process 10, which may create a record associated with the email document, and may save the email document to the data storage area 40); and 
appending the updated content object file to the aggregated file (Column 4 lines 21-56: the document to be saved may be related to one or more additional documents, for example in a parent/child relationship. The parent and child documents may be any type of documents that are typically associated with each other).
Grack does not explicitly disclose but Pinkney teaches in response to determining that versioning is enabled (paragraph [0068]: if versioning is enabled, the archive can store multiple versions of an object)

Grack and Pinkney do not explicitly disclose but Vinson teaches creating a new index entry in an indexing structure with a content object name of the existing content object file, a new content object key, a new content object location, and an incremented content object version number (Column 3 line 20 to column 4 line 57 teaches the limitation as claimed).
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grack and Pinkney by adding above limitation as taught by Vinson to improve runtime performance (Vinson, Column 3 line 34).

As to claims 32, 39, they have similar limitations as of claims 25 above. Hence, they are rejected under the same rational as of claims 25  above.

Claims 26-31, 33-38, 40-45 are rejected under 35 U.S.C. 103 as being unpatentable over Grack , Pinkney, Sinson in the view of Jothimani et al. (Pub. No. : US 20100011447 A1) 

As to claim 26 all of the limitations of claim 25 have been addressed above. Grack teaches appending the updated content object file to the aggregated file (Column 4 lines 21-56). Pinkney teaches in response to determining that the versioning is not enabled (paragraph [0068]). Vinson teaches creating a new index entry in the indexing structure with the content object name of the existing content object file, a new content object key, a new content object location, and a version of one (Column 3 line 20 to column 4 line 57). Grack , Pinkney, Sinson do not explicitly disclose but Jothimani teaches setting a delete flag to indicate that the existing content object file 
It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to modify Grack, Pinkney and Vinson by adding above limitation as taught by Jothimani to provide secure file processing (Jothimani, paragraph [0003]).

As to claim 27 Grack together with Pinkney, Vinson, and Jothimani teaches a computer-implemented method according to claim 26. Jothimani teaches operations for: deleting the existing content object file based on the delete flag (paragraph [0035]).

As to claim 28 Grack together with Pinkney, Vinson, and Jothimani teaches a computer-implemented method according to claim 25. The limitation an on-hold flag indicates that the existing content object file is not on hold is obvious over Jothimani (see paragraph [0035]).

As to claim 29 Grack together with Pinkney, Vinson, and Jothimani teaches a computer-implemented method according to claim 25. Grack teaches receiving a request to delete another content object file of the plurality of content object files in the aggregated file (Column 6 lines 5-10). Pinkney teaches in response to determining that versioning is enabled (paragraph [0068]). Jothimani teaches setting a delete flag to indicate that the another content object file is to be deleted and removing an index entry from the indexing structure for the another content object file (paragraphs [0035], [0055]).

As to claim 30 Grack together with Pinkney, Vinson, and Jothimani teaches a computer-implemented method according to claim 29. Vinson teaches using a content object name and a content object version number of theanother content object file to locate a specified version of the another content object file in the aggregated file (Column 3 line 20 to column 4 line 57).

As to claim 31 Grack together with Pinkney, Vinson, and Jothimani teaches a computer-implemented method according to claim 25. Grack teaches a Software as a Service (SaaS) is configured to perform the operations of the computer-implemented method (Column 8 lines 48-51).

	As to claims 32-45, they have similar limitations as of claims 25-31 above. Hence, they are rejected under the same rational as of claims 25-31 above.

Examiner's Note: Examiner has cited particular columns and line numbers or paragraphs in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant in preparing responses, to fully consider the references in its entirety as potentially teaching of all or part of the claimed invention, as well as the context.

Conclusion
        	The prior art made of record, listed on form PTO-892, and not relied upon, if any, is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD I UDDIN whose telephone number is (571)270-3559.  The examiner can normally be reached on M-F, 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
 If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MD I UDDIN/Primary Examiner, Art Unit 2169